Case: 13-12550    Date Filed: 03/31/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-12550
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 3:11-cr-00056-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ANTONIO BISHOP,
a.k.a. BG,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                              (March 31, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     In United States v. Bishop, --- Fed.Appx. ----, 2014 WL 776460 (C.A.11
              Case: 13-12550    Date Filed: 03/31/2014   Page: 2 of 2


(Ga.)), Antonio Bishop appealed the 24 months’ sentence the District Court

imposed in Case No. 3:05-cr-00036 (following the revocation of his supervised

release) consecutively to the 120 months’ sentence imposed in Case No. 3:11-cr-

00056 (charging Bishop with involvement in a drug trafficking conspiracy) on the

ground that the Government breached its plea agreement in Case No. 3:11-cr-

00056 to recommend that the District Court impose a concurrent sentence in Case

No. 3:05-cr-00036. We found no merit in the appeal and affirmed the 24 months’

sentence in Case No. 3:05-cr-00036.

      Bishop now appeals the 120 months’ sentence he received in Case No. 3:11-

cr-00056, presenting the same argument—the Government breached the plea

agreement in failing to recommend concurrent sentences. For the reasons stated in

United States v. Bishop cited above, we find no merit in Bishop’s argument and

therefore affirm the District Court’s judgment.

      AFFIRMED.




                                         2